Citation Nr: 1025772	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-17 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from September 1974 to September 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas that granted service connection for pseudofolliculitis 
barbae and assigned a noncompensable (0 percent) disability 
rating effective December 22, 2005.

In May 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of that 
hearing is of record.  At that time, the Veteran submitted 
additional evidence along with a waiver of RO review.  The Board 
accepts this additional evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2009).

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During his Board hearing, the Veteran testified that his skin 
condition had worsened since the last VA examination conducted in 
2007.  Specifically, he testified that the itching has increased; 
he has been using Clobetasol, a corticosteroid; and that a VA 
physician had noted that his skin condition involved 30 percent 
of the head and face.  

Although an April 2010 VA treatment note reflects that the 
Veteran has been using Clobetasol and that his condition involves 
30 percent of his face and head, the Board observes that this 
evidence is not adequate for rating purposes.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009) (requiring involvement of at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas; 
or intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period for a 10 percent rating).  

Given the above, the Board finds that a contemporaneous and 
thorough VA examination should be conducted to determine the 
current severity of the Veteran's pseudofolliculitis barbae.  

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claim.  The RO should 
attempt to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim.  The RO should assist the Veteran 
in obtaining any additional evidence 
identified following the current procedures 
set forth in 38 C.F.R. § 3.159.  

2.  The RO should schedule the Veteran for a 
VA examination to determine the current 
severity of his pseudofolliculitis barbae.  
His claims file should be available to the 
examiner and reviewed in conjunction with the 
examination.  All appropriate tests should be 
conducted.  The report should set forth all 
objective findings regarding the Veteran's 
pseudofolliculitis barbae, particularly the 
current severity of symptoms.  A complete 
rationale should be given for all opinions 
and conclusions.  

3.  Thereafter, the RO should readjudicate 
the claim, with consideration of all 
additional evidence added to the record since 
the issuance of the January 2010 supplemental 
statement of the case (SSOC).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided an 
SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

